DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's application filed 06/14/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,359,990, in view of Millington et al (US-9,947,316, hereafter, Millington).  
	Regarding claims 1 and 2, claim 1 of US Patent No. 10,359,990 discloses a computing device that including playback device including one or more processors;  and tangible, non-transitory computer-readable memory having stored thereon instructions that, when executed by the one or more processors, cause the computing device to perform functions comprising: identifying a particular user of a media playback system comprising at least (1) a first playback device located at a first location of a given household and (2) a second playback device located at a second location of the given household; detecting a presence of a first location-based playback condition and a first non-location-based playback condition that are each related to the particular user, the first location-based playback condition indicating that the particular user wishes to listen to audio in the first location of the given household; identifying a first audio track having one or more characteristics that are associated with (i) the first location-based playback condition and (ii) the first non-location-based playback condition; and causing the identified first audio track to be played by the first playback device;  which is first playback condition comprising a first user identity according to the first user’s account, and play back the first media content.  However, claim 1 of US Patent No. 10,359,990 does not disclose receiving data indicating a command to playback media content.
	Millington in claim 1 discloses a media playback device that receiving data indicating a voice command to controls playback media content and determining specific playback operation of the playback device.  It would have been obvious to one 
The two independent claims 13 and 20 of the instant application are similar in scope of claim 1 and they are being written in “tangible, non-transitory computer readable medium” (claim 13), and “a method carried out by a system comprising a playback device” (claim 20) respectively, and they are respectively corresponding to independent claims 20 and 14 of U.S. Patent No. 10,359,990, and would have been rejected for the same reasoning as set forth in the rejection of claims 1 and 2 above.
	Below is a chart showing the similarities and differences of instant application independent claim 1; and U.S. Patent No. 10,359,990, independent claim 1.  

Claim limitations presented in dependent claims 2-3, 5-12, and 14-15, 17-19 are substantially the same as dependent claims 2-13, 15-19 and 21-23 of U.S. Patent No. 10,359,990 with obvious wording variations.   Regarding the claimed limitation of “location sensor comprising a GPS” in dependent claims 4 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilizes the old and well known GPS as a location sensor for detecting specific location of the playback devices presented in claims 1 and 20 of U.S. Patent No. 10,359,990.


17/347,031
1.  A computing device comprising: one or more processors;  and 
tangible, non-transitory computer-readable memory having stored thereon instructions that, when executed by the one or more processors, cause the computing device to perform functions comprising: 
identifying a particular user of a media playback system comprising at least (1) a first playback device located at a first location of a given household and (2) a second playback device located at a second location of the given household;  
detecting a presence of a first 
location-based playback condition and a first non-location-based playback condition that are each related to the particular user, the first location-based playback condition indicating that the particular user wishes to listen to audio in the first location of the given household;  
identifying a first audio track having one or more characteristics that are associated with (i) the first location-based playback condition and (ii) the first non-location-based playback condition;  and 
causing the identified first audio 
track to be played by the first playback device;  
detecting a presence of a second location-based playback condition and a second non-location-based 
playback condition that are each related to the particular user, the second location-based playback condition indicating that the particular user wishes to listen to audio in the second location of the given household;  
identifying a second audio track having one or more characteristics that are associated with (i) the second location-based playback condition and (ii) the second non-location-based playback condition;  and 
causing the identified second audio track to be played by the second playback device. 

system comprising: 
  a playback device; at least one processor; at least one tangible, non-transitory computer-readable medium; and program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to: 
  receive data indicating a command to play back media content; 
  based on the data indicating the command, determine a playback condition related to a geographic location of the playback device; 
  identify, from one or more user accounts associated with the playback device, a given user account associated with the data indicating the command; 
  based at least on (i) the determined playback condition and (ii) one or more properties of the given user account, determine media content for playback; and 
  cause the playback device to play back the media content.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Issued patent(s) 11,036,467, 11,016727 of parent application(s) 16/895,747, 17/132,661 are made of record here as pertinent art to the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	03/25/2022